Citation Nr: 1624453	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1984 to March 1989, and from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Huntington, West Virginia, which, in pertinent part, determined that new and material evidence had not been received to reopen the issues of service connection for chronic fatigue syndrome and hypertension.  

This case was first before the Board in December 2011, where the Board reopened and remanded the instant matter for additional development, to include obtaining a new VA examination.  Evidence of record reflects the Veteran did not attend the scheduled September 2012 VA examinations; however, an April 2013 Board remand reflects the Veteran was not notified of the scheduled VA examinations; therefore, the April 2013 Board remand directed the rescheduling of the missed VA examinations.  VA examination reports from January 2016 reflect the Veteran attended the rescheduled VA examinations.  As the Board must once again remand the issues on appeal, the Board need not discuss its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed in detail below, although the Veteran was previously represented by Attorney David L. Huffman, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants; therefore the Veteran is unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  







REMAND

Representation 

Although the Veteran was previously represented by Attorney David L. Huffman, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  Review of the claims file does not reflect correspondence showing that the Veteran has been informed of these developments.  To the extent that Mr. Huffman was copied on an April 2016 letter to the Veteran (approximately two years after VA's revocation), this letter did not inform the Veteran that Mr. Huffman's authority to represent him had been revoked or of his option to retain new representation.  On remand, the Veteran should be so notified and afforded an opportunity to obtain a new representative.

Service Connection for Hypertension 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A service treatment record associated with the claims file reflects the Veteran sought treatment for symptoms of heart palpitations during service.  The service treatment record also reflects the examiner diagnosed the heart palpitation symptoms as "probably being preatrial contractions."  

The Veteran is currently diagnosed with hypertension.  The Veteran received a VA hypertension examination in January 2016.  At the conclusion of the examination, the VA examiner opined that the hypertension was less likely as not due to the service-connected PTSD.  As reason therefore, the VA examiner reasoned that, according to the American Heart Association and the National Institutes of Health, "psychological stress, even if chronic, such as PTSD, is not amongst the causes of essential hypertension."  No direct opinion or aggravation opinion was offered.  Unfortunately, upon remanding the instant matter for a direct service connection opinion, yet another remand is required to obtain an adequate secondary service connection opinion as to aggravation.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both VA and private treatment for the currently diagnosed hypertension.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records concerning the remanded issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that Attorney Huffman is no longer accredited by VA and provide him with information explaining how to obtain new representation.  Clarify whether he would like to obtain different representation or proceed without representation on a pro se basis.

2.  Associate with the record all VA treatment records pertaining to the treatment of the hypertension and chronic fatigue syndrome, not already of record.

3.  Return the January 2016 VA hypertension examination report to the VA examiner who conducted the examination for addendum opinions.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:
 
A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed hypertension is causally or etiologically related to service?  In rendering the opinion the VA examiner should specifically address the service treatment record reflecting complaints of heart palpitations.    

   B)  Is it as likely as not (i.e., probability of 50 percent or 
more) that the hypertension, was caused by the service-connected PTSD?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the hypertension was aggravated by (that is, permanently worsened in severity beyond a normal progression) the service-connected PTSD?
 
If it is the examiner's opinion that there is aggravation of the currently diagnosed hypertension, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

      4.  Then readjudicate the issue of entitlement to service 
connection for hypertension, including as secondary to the service-connected PTSD, on the merits.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 







of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
 
Department of Veterans Affairs


